Ekwall, Judge:
This is an appeal for reappraisement filed under authority of section 601 of the Tariff Act of 1930, as amended. The merchandise consists of naphthalene imported at the port of Los Angeles, Calif. When the case was called for hearing, Government counsel moved to dismiss for lack of prosecution. The court ordered the case submitted on the record. An examination of the record fails to disclose evidence to overcome the presumption of correctness attaching to the appraiser’s action. I, therefore, find and hold that the values found by the appraiser are the proper values of the merchandise covered by the appeal.
Judgment will be rendered accordingly.